Citation Nr: 0809233	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-10 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
March 2006 and August 2007 letters informed the veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
At 490-91.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded a VA examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

In an October 2005 rating decision the veteran was granted 
service connection for PTSD and was assigned a 30 percent 
disability rating.  The veteran disagrees with the initial 
disability rating assigned by the RO and contends that his 
PTSD is more severe than the current 30 percent disability 
evaluation reflects. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992). Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

The veteran's PTSD is evaluated under Diagnostic Code 9411. 
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. Id.

In January 2005 the veteran's GAF score was 63.  There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The evidence of record includes a VA examination report and 
lay statements by the veteran.  When the evidence of record 
is reviewed in light of the schedular criteria set forth 
above, the Board finds that the veteran is not shown to 
warrant a higher evaluation than 30 percent for PTSD. 

In January 2005, the veteran underwent a VA examination. The 
claims file was available and reviewed.  The veteran reported 
the he experienced occasional flashbacks and nightmares about 
Vietnam, hypervigilance, problems with anger, feeling 
unemotional, survivor's guilt, and an exaggerated startle 
response.  The veteran reported he was taking no medication 
and receiving no therapeutic treatment.  The veteran also 
reported no psychiatric hospitalizations.

The veteran reported he had been married to his second wife 
for seven years, with one child.  He stated that he did not 
have a relationship with his child.  He reported that he had 
few friends.  He went to the gym twice a week and went out 
with friends once a week for leisure.  The veteran stated 
that he had intimacy issues and an inability to get 
emotionally or physically close to his wife.  The examiner 
noted his PTSD symptoms had a moderate impact on his social 
functioning.

The veteran retired from the sheriff's department as a deputy 
sheriff after twenty years of service.  The examiner noted 
his PTSD symptoms had a mild impact on his level of job 
functioning.

The examiner reported the veteran was cooperative.  He was 
oriented to time, place and person.  He was clean and well 
groomed.  His behavior was not inappropriate.  There was no 
over-activity of motor activities, motor retardation or 
tremors.  His affect was blunted and his mood was mildly 
depressed.  His speech was audible, fluent, organized, and 
goal directed.  His attention and concentration were fair as 
was his memory.  The veteran reported no hallucinations or 
illusions.  His thought process was logical, with no evidence 
of tangential thoughts, loose associations, flight of ideas, 
or delusions. There was evidence of paranoia.  The veteran 
reported sleeping 5-6 hours per night.  The veteran reported 
no panic attacks. Intelligence and reasoning ability were 
average. Judgment and insight were good and impulse control 
was not impaired. The veteran did not describe suicidal or 
homicidal ideation.  

The examiner diagnosed the veteran with chronic PTSD and 
assigned a GAF of 63.  The examiner reported no other mental 
disorders were found.  

In an April 2006 statement, the veteran contended that his 
PTSD was much more severe than the current evaluation 
reflected.  The veteran reported that he suffered from sleep 
impairment, episodes of severe mood disorder that involved 
depression and periods of social withdrawal.  He also 
reported he had frequent panic attacks and nightmares two to 
three times per week.  The veteran stated he distrusted 
people and had severe difficulty in establishing and 
maintaining social relationships.  The veteran contended his 
memory was severely impaired.  

In light of the above rating criteria, the overall evidence 
does not support a schedular evaluation in excess of 30 
percent for the veteran's PTSD. None of the evidence 
illustrates the veteran's PTSD manifests with symptoms such 
as circumstantial, circumlocutory or stereotyped speech, 
difficulty understanding complex commands, impaired judgment, 
impaired abstract thinking, or disturbances of motivation and 
mood.  

The 30 percent rating disability takes into account the 
symptoms the veteran reported during a January 2005 VA 
examination and April 2006 statement -- depression, panic 
attacks, memory impairment, chronic sleep impairment, and 
social impairment. The veteran reported no panic attacks 
during the January 2005 VA examination; in his April 2006 
statement, he reported frequent panic attacks.  The veteran 
reported periods of social withdrawal and distrust of people, 
however, the January 2005 VA examiner noted the veteran went 
to gym twice a week and out with friends once a week.  
Although the veteran contends he has severe memory 
impairment, the VA examiner reported his memory was fair.  
The January 2005 VA examination upon which the award for PTSD 
was based, does not reflect symptoms that are more than mild 
in nature as reported by the veteran and observed by the VA 
examiner.  As such, the schedular criteria for a 50 percent 
disability rating have not been met.

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 30 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 30 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


An initial evaluation in excess of 30 percent for post 
traumatic stress disorder is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


